Ex parte Quayle
The response filed on July 23, 2021 has been fully considered. The amendments clearly and consistently depict and describe the claim therefore the objections have been overcome.  However, new grounds for objection have been found, therefore a new drawing objection is presented.

This application is in condition for allowance except for the following formal matters:

Objections to the Drawings
The drawings are objected to for the following:
The examiner understands the feature depicted in Figs. 33-40 to have transparency, however, Figs. 33 and 35 do not consistently depict the opposite claimed and unclaimed edges or unclaimed interior portions as would be seen through a transparent material and as shown in Figs. 34 and 36. See annotations below. This is understood as a minor inconsistency, therefore Figs. 33 and 35 should be amended to consistently show the opposite edges and unclaimed features through the transparent portion. 

    PNG
    media_image1.png
    984
    1557
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    628
    1431
    media_image2.png
    Greyscale

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Conclusion
The claimed design is patentable over the references cited.

    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm'r Pat. 1935).

    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.  Extensions of time may be granted under 37 CFR 1.136 but in no 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to W. BRETT MELLIAR whose telephone number is (571) 272-6130. The examiner can normally be reached on Monday through Thursday from 7am to 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, Primary Patent Examiner, Marissa Cash can be reach at 571-272-7506 or the examiner’s Supervisor, Lakiya G Rogers, can be reached at telephone number 571-270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/W.B.M/
Examiner, AU 2916

/MARISSA J CASH/Primary Examiner, Art Unit 2915